Memorandum: On appeal from an order determining that he is a dangerous sex offender requiring confinement pursuant to Mental Hygiene Law article 10 and committing him to a secure treatment facility, respondent contends that Supreme Court erred in denying his challenge for cause to a prospective juror. We agree. We note at the outset that challenges to the jury impanelment procedures in Mental Hygiene Law article 10 proceedings implicate a respondent’s fundamental right to a jury trial (see Matter of State of New York v Muench, 68 AD3d 1677 [2009]; see generally Mental Hygiene Law § 10.07 [b]), and the procedure set forth in CPL 270.20 governing challenges for cause in a criminal trial applies here (see Mental Hygiene Law § 10.07 [b]). Pursuant to that procedure, when a prospective juror makes statements that cast serious doubt on his or her ability to render an impartial verdict, that juror must be excused *1673for cause unless the juror provides an “unequivocal assurance that [he or she] can set aside any bias and render an impartial verdict based on the evidence” (People v Johnson, 94 NY2d 600, 614 [2000]). We agree with respondent that the prospective juror in question did not provide such an unequivocal assurance and thus that respondent should not have had to use a peremptory challenge with respect to that prospective juror (see id. at 614-615). Inasmuch as respondent exhausted all of his peremptory challenges before the completion of jury selection, reversal is required (see CPL 270.20 [2]; cf. People v Lynch, 95 NY2d 243, 248 [2000]). In light of our determination, we do not address respondent’s remaining contentions. Present — Scudder, EJ., Centra, Sconiers, Gorski and Martoche, JJ.